DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is accorded the filing date of application 03/01/2021, not the filing date of priority document 62/912330, 03/02/2020, because there is not support for the full range of CO2 concentration from 500 ppm to about 10 mole percent. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 12 is objected to because of the following informalities:  A comma is needed after "wafer" in Line 1 to make it clear that the coating, and not the wafer, has an average thickness from about 1nm to about 500nm.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. US 2017/0102612 A1 in view of Gu et al. WO 2020/264556 A1 and further in view of Kenane, N. Chemistry of High-Resolution Organotin Patterning Materials (2020).
Regarding Claim 12, Meyers et al. ‘612 discloses a method for forming a radiation patternable organo tin-based coating onto a wafer wherein the coating composition comprises an organic ligand with 1-31 carbon atoms, with a carbon atom bonded to a SnO and OH molecule, and with one or more carbon atoms optionally substituted with one or more heteroatom functional groups [0006, 0052]. The formulation in Meyers ‘612 is represented by RzSnO(2-(z/2)-(x/2))(OH)x where 0 < z ≤ 2 and 0 < (z+x) ≤ 4, but the formulation of the instant claim, RSnOxOH3-x where 0 < x ≤ 3 is unpatentable over that of Meyers ‘612 for being obvious to one having ordinary skill in the art at the time of filing. The coating can have an average thickness of no more than about 250nm [0072]. This range overlaps the range of instant Claim 12, from about 1 nm to about 500 nm, making this range fully anticipated. Instant Claim 12 is unpatentable as obvious in light of the aforementioned prior art.

Meyers et al. ‘612 does not teach contacting the wafer in an atmosphere of a CO2 concentration from about 500ppm to about 10 mole percent. However, Gu et al. ‘571 teaches the patterning and etching process of a tin, or other metal oxide-containing photoresist film [0029] that is patterned and Post Exposure Baked in an ambient that can consist of air or CO2 [0032, 0038]. The reactive gas is added to the organometallic resist coating in order to produce a non-volatile product [0026]. Indoor air is known to contain CO2 concentrations ranging from 350 ppm to 2500 ppm (see Indoor air quality: the impact of CO2 on health and well-being at work, https://meersens.com/indoor-air-quality-the-impact-of-co2-on-health-and-wellbeing-at-work/?lang=en#:~:text=According%20to%20ANSES%2C%20the%20level,carbon%20dioxide%20in%20the%20air). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to add CO2 gas in concentrations from about 500ppm to about 10 mole percent to produce nonvolatile products. 

Regarding Claim 13, Gu et al. ‘556 teaches reactive gas, including CO2 gas can be added post application and/or post exposure [0024]. Therefore, Meyers et al. ‘612 modified by Gu et al. ‘556 renders the contacting of the irradiated coating pattern with CO2 obvious in light of the prior art.

Regarding Claim 14, after irradiation and prior to development, the organotin coated wafer of Meyers et al. ‘612 is Post Exposure Baked at a temperature range of about 45 ˚C to about 250 ˚C. As this temperature range comports with the range of the instant Claim 14 from about 45˚C to 250 ˚C, the claimed range is fully anticipated and instant Claim 14 is unpatentable as obvious in light of the aforementioned prior art. 

Regarding Claims 15 and 16, Kenane in Chemistry of High-Resolution Organotin Patterning Materials (2020), teaches CO2 processing of organotin patterning materials suitable as resists. Samples are exposed to CO2, irradiated, aged in air (Fig. 3.4) and Post Exposure Baked (PEB) at temperatures between 45 ˚C and 250 ˚C (Fig. 3.7). It would have been obvious to one having ordinary skill in the art to try and conduct post exposure heating either prior to, or after aging. 

Regarding Claim 17,Gu et al. ‘556 teaches at [0024] that the reactive gas, which could comprise CO2 may be applied post application or post exposure. Therefore, it would be obvious to contact the wafer in an atmosphere of CO2 at temperatures between 100 ˚C and 250 ˚C based on the teachings of Gu et al. ‘556. As this range overlaps that of instant Claim 17, of about 45 ˚C to about 150 ˚C, it is deemed obvious in light of the prior art. 

Regarding Claim 18, Gu et al. ‘556 teaches that a reactive gas, including CO2, may be applied during Post Application and/or Post Exposure Bake [0024]. As these processes are taught at 10 minute intervals [0028, 0034], Gu et al. ‘556 is read to teach contacting the organotin coated wafer with an atmosphere comprising CO2 for 20 minutes. Instant Claim 18 is deemed obvious in light of the prior art. 

Regarding Claim 19, Indoor air is known to contain CO2 concentrations ranging from 350 ppm to 2500 ppm as stated above. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to add CO2 gas in concentrations from about 600ppm to about 1 mole percent to produce nonvolatile products.

Regarding Claim 20, Meyers ‘612 discloses a method for forming a radiation patternable organo tin-based coating onto a wafer wherein the coating composition comprises an organic ligand with 1-31 carbon atoms, with a carbon atom bonded to a SnO and OH molecule, and with one or more carbon atoms optionally substituted with one or more heteroatom function groups. The formulation in Meyers ‘612 is represented by RzSnO(2-(z/2)-(x/2))(OH)x where 0 < z ≤ 2 and 0 < (z+x) ≤ 4, but the formulation of the instant claim, RSnO(1.5-(x/2))(OH)x where 0 < x ≤ 3 is unpatentable over that of Meyers ‘612 for being obvious to one having ordinary skill in the art at the time of filing. 

Regarding Claim 21, Gu et al. ‘556 teaches CO2 exposure to tin oxide resist films at high pressures maintained between about 0.1-760 Torr [0028, 0034]. This range overlaps that of instant Claim 21, of at least about 600 Torr and makes this range obvious in light of the prior art. Further, Gu et al. ‘556 teaches that a reactive gas, including CO2, may be applied during Post Application and/or Post Exposure Bake [0024]. As these processes are taught at a time duration between about 1-10 minutes [0028, 0034], Gu et al. ‘556 is read to teach contacting the organotin coated wafer with an atmosphere comprising CO2 for 20 minutes. The contacting time of reactive gas is a result-effective variable that can be lengthened to promote a desired degree of cross-linking, promote removal of low molecular weight or otherwise volatile species, and/or stabilize the metal oxide photoresist [0037]. Contacting time may be optimized to in order to increase contrast between exposed and unexposed areas post development [0031]. This is the stated goal of the Instant Specification (pg. 19/Line 22). See MPEP 2144.05  II B. As contacting time is a result-effective variable, it would have been obvious to adjust the time constraints and increase the duration of CO2 exposure. Additionally, it would have been obvious at the time of filing to one having ordinary skill in the art to try contacting the wafer with the coating for a duration of at least about 40 minutes. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021/072042 A1 teaches positive tone development of tin oxo films suitable as resists in the presence of CO2 or air. 
Thornton, E. W., & Harrison, P. G. (1975). Tin Oxide Surfaces. Part 1.—Surface hydroxyl groups and the chemisorption of carbon dioxide and carbon monoxide on tin (IV) oxide. Journal of the Chemical Society, Faraday Transactions 1: Physical Chemistry in Condensed Phases, 71, 461-472.Tin Oxide Surfaces teaches the chemisorption of CO2 on tin oxide coatings.
WO 2020/264571 A1 teaches dry chamber processing of metal containing resists, including resists containing tin oxide, in the presence of CO2 or air. 
WO 2020/264571 A1 teaches dry chamber processing of metal containing resists, including resists containing tin oxide, in the presence of CO2 or air and developed with exposure to halide-containing chemistry. 
WO 2004/073036 A1 teaches an apparatus for high pressure processing of a semiconductor wafer in the presence of CO2. 
US 2021/0026241 A1 teaches organotin structures with ligands and carbon metal bonds. 
US 2019/0137870 A1 teaches improved patterning of organotin coatings. 
WO 0012231 teaches the removal of organic and organo-metallic materials by etching with CO2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S.S./Examiner, Art Unit 1737                                                                                                                                                                                                        					/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737